Citation Nr: 0911630	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his mother, and his father.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 
1988.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
presented testimony at a Board hearing in November 2006; a 
transcript of the hearing is of record.  The Veteran 
submitted additional pertinent evidence at the hearing.  
Additional evidence was also submitted after the issuance of 
the July 2006 supplemental statement of the case.  At the 
hearing and in a March 2006 statement, the Veteran waived AOJ 
review of such additional evidence.  See 38 C.F.R. §§ 19.9, 
19.31(b)(1) (2008).  On March 27, 2007, the Board issued a 
decision denying entitlement to service connection for PTSD.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).

The Veteran, without his representative present, testified at 
a Board hearing in November 2006, and the Board issued a 
decision on March 27, 2007, that denied entitlement to 
service connection for PTSD.

In July 2007, the Veteran's representative submitted a 
request for a new hearing, asserting that he was not properly 
notified of the Board hearing and was therefore unable to 
represent the Veteran at such hearing.  A second Board 
hearing was subsequently scheduled, and the Veteran again 
testified, this time with his representative present.  Under 
the circumstances, the Board hereby vacates its decision of 
March 27, 2007.  Another decision of the Board will be 
rendered by a panel of three Veterans Law Judges, to include 
the two Veterans Law Judges who conducted the two Board 
hearings.  38 C.F.R. § 20.707 (2008). 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


